Cuyahoga App. No. 72096. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry filed December 3,1998:
“Having determined that our October 8, 1998 decision in the present case conflicts with Woods v. Dutta (Jackson County, 1997), 119 Ohio App.3d 228 [695 N.E.2d 18], we hereby grant appellee’s motion requesting certification and certify the following issue to the Ohio Supreme Court:
“Where a party timely files more than one statutory notice of intent to sue in accordance with R.C. 2305.11(B)(1), does the statute of limitations for medical malpractice bar prosecution of an action for malpractice commenced within 180 days of the latest of these notices?”
Douglas, J., dissents.
Sua sponte, cause consolidated with 98-2543, infra.
Douglas, J., dissents.